Title: To Thomas Jefferson from David Humphreys, 19 March 1793
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 19 Mch. 1793. He acknowledges TJ’s dispatch of 2 Jan., accompanied by others for Carmichael and Short which the Spanish ambassador will forward, and by plans of the Federal City which will be disposed of as requested. In his No. 60 he reported that Portugal will probably grant no monopoly in wheat to Naples, and in No. 65 he described his efforts to expand American commerce here. His enclosed letters to the Secretary for Foreign Affairs document his continuing efforts in these areas since returning from Gibraltar. He has obtained no reply as yet, but will keep this letter open until the vessel sails. Freire is still here, but still plans to go to America this spring. Besides Freire’s desire for a better appointment, the Portuguese government is peculiarly prone to delay. For example, the man chosen to congratulate the newly elected Emperor of Germany left Lisbon soon after that event but had not reached Vienna when the Emperor died. The Queen of Portugal’s health reportedly worsens. The kingdom is very quiet, but hostile preparations go on apace and the Prince of Brazil has enhanced his popularity by visiting several posts and showing unusual activity and concern for the state’s welfare. The common people are much irritated against the French since the execution of the king. Portugal must soon decide whether to let Spain and England draw it into war, and the decision whether to admit a French “Agent Negociateur” now arrived at the border will bring matters to a crisis. He encloses a list of Barclay’s papers left sealed under Simpson’s care at Gibraltar. Two letters for TJ from Short go by this conveyance, but he has heard nothing from Carmichael. Church has not arrived, but an American ship chartered here by his order has gone to Bordeaux for him and his family. P.S. The latest information from the court gives little reason to expect favorable responses to the two subjects addressed in his applications to the Secretary for Foreign Affairs, but he consoles himself with the conviction that he has done everything possible.
